DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 02/21/2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-028370 application as required by 37 CFR 1.55. 
On 07/21/2021, the priority document exchange failed to electronically retrieve the foreign application. Examiner recommends contacting the customer support center to resolve the issue.

    PNG
    media_image1.png
    468
    787
    media_image1.png
    Greyscale


	 

Information Disclosure Statement
The Information Disclosure Statements filed on 02/04/2021 and 05/24/2021 have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Status of Claims
Claims 1-17 were originally filled on 02/04/2021 and claimed priority on JP2020-028370, which was filled on 02/21/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the claim states “A manufacturing method for manufacturing a product by using the robot apparatus according to claim 1”. It is unclear how the robot apparatus in claim 1 manufactures a product. Applicant fails to provide any steps in claim 12 that the robot apparatus would perform to manufacture a product. The robot apparatus in claim 1 releases a workpiece on a basis of a first torque. It is unclear how the robot apparatus releasing a workpiece would manufacture a product. Therefore, the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al (US 20040140787 A1) (Hereinafter referred to as Okamoto).

Regarding Claim 1, Okamoto discloses a robot apparatus (See at least Okamoto Paragraph 0024, the robot-grasp control apparatus is interpreted as the robot apparatus) comprising: 
a robot arm (See at least Okamoto Paragraph 0024, the robot-grasp control apparatus has a robot arm); 
an end effector provided in the robot arm and configured to hold a workpiece (See at least Okamoto Paragraph 0024, the robot arm has an end effector to grasp an object, which is interpreted as holding a workpiece); and 
a controller configured to perform a control process for controlling the end effector to release the workpiece on a basis of a first torque acting on the end effector in a predetermined direction in a state in which the end effector is holding the workpiece (See at least Okamoto Paragraphs 0032-0034, the grasp force determining section and the grasp-force control section are interpreted as a controller, which releases the grasp on the object based on the force sensor measurement; See at least Okamoto Paragraph 0025, the force sensor is a torque detector; See at least Okamoto Paragraphs 0077-0078, when the frictional force in the gravity direction changes, the grasp force is strengthened and when the force is changed in the non-gravity direction, the object is released; any direction besides the gravity direction is interpreted as a predetermined direction).

	Regarding Claim 2, Okamoto discloses the controller performs the control process in a case where the first torque has exceeded a predetermined value (See at least Okamoto Paragraph 0064 and Figure 6, when the force exceeds the minimum value by a predetermined threshold, the object is released).

	Regarding Claim 9, Okamoto discloses the robot arm comprises a sensor configured to output a signal corresponding to the first torque (See at least Okamoto Paragraph 0025, the torque detector is interpreted as a sensor outputting a signal corresponding to the first torque), and 
wherein the controller obtains information of the first torque on a basis of the signal output from the sensor (See at least Okamoto Paragraphs 0032-0034, the grasp-release determining section receives results from the force sensor and forwards signals for releasing the object to the grasp-force control section).

Regarding Claim 12, Okamoto discloses a manufacturing method for manufacturing a product by using the robot apparatus according to claim 1 (See at least Okamoto Paragraph 0002, the robot grasping and transporting objects is used on the auto product assembling line in a factory, which is interpreted as a manufacturing a product using the robot apparatus).

Regarding Claim 13, Okamoto discloses an interface apparatus configured to transmit a command to release a workpiece to an end effector holding the workpiece (See at least Okamoto Paragraphs 0032-0034, the grasp-force control section is interpreted as an interface apparatus, which releases the grasp on the object), wherein the command is transmitted on a basis of a torque applied to the end effector in a predetermined direction by a user's operation (See at least Okamoto Paragraphs 0032-0034, the grasp-force control section releases the grasp on the object based on the force sensor measurement; See at least Okamoto Paragraph 0025, the force sensor is a torque detector; See at least Okamoto Paragraphs 0077-0078, when the frictional force in the gravity direction changes, the grasp force is strengthened and when the force is changed in the non-gravity direction due to a user’s operation of grasping the object, the object is released; any direction besides the gravity direction is interpreted as a predetermined direction).

Regarding Claim 14, Okamoto discloses a control apparatus configured to control an end effector holding a workpiece to release the workpiece, on a basis of a torque acting on the end effector in a predetermined direction in a state in which the end effector is holding the workpiece (See at least Okamoto Paragraphs 0032-0034, the grasp-force control section, which is interpreted as a control apparatus, releases the grasp on the object based on the force sensor measurement; See at least Okamoto Paragraph 0025, the force sensor is a torque detector; See at least Okamoto Paragraphs 0077-0078, when the frictional force in the gravity direction changes, the grasp force is strengthened and when the force is changed in the non-gravity direction, the object is released; any direction besides the gravity direction is interpreted as a predetermined direction).

Regarding Claim 15, Okamoto discloses an end effector configured to hold a workpiece (See at least Okamoto Paragraph 0024, the robot arm has an end effector to grasp an object, which is interpreted as holding a workpiece), wherein the workpiece is released on a basis of a torque acting on the end effector in a predetermined direction in a state of holding the workpiece (See at least Okamoto Paragraphs 0032-0034, the grasp-force control section releases the grasp on the object based on the force sensor measurement; See at least Okamoto Paragraph 0025, the force sensor is a torque detector; See at least Okamoto Paragraphs 0077-0078, when the frictional force in the gravity direction changes, the grasp force is strengthened and when the force is changed in the non-gravity direction, the object is released; any direction besides the gravity direction is interpreted as a predetermined direction).

Regarding Claim 16, Okamoto discloses a control method for controlling an end effector provided in a robot arm and configured to hold a workpiece (See at least Okamoto Paragraph 0024 and Figure 6, the robot arm has an end effector to grasp an object, which is interpreted as holding a workpiece), the control method comprising: 
causing the end effector to hold the workpiece (See at least Okamoto Paragraph 0061 and Figure 6, the end effector is grasping an object); and 
controlling the end effector to release the workpiece, on a basis of a torque acting on the end effector in a predetermined direction (See at least Okamoto Paragraphs 0032-0034, the grasp-force control section releases the grasp on the object based on the force sensor measurement; See at least Okamoto Paragraph 0025, the force sensor is a torque detector; See at least Okamoto Paragraphs 0077-0078, when the frictional force in the gravity direction changes, the grasp force is strengthened and when the force is changed in the non-gravity direction, the object is released; any direction besides the gravity direction is interpreted as a predetermined direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Nagakari et al (US 20220274262 A1) (Hereinafter referred to as Nagakari).

Regarding Claim 3, Okamoto fails to disclose the controller performs the control process in a case where a force acting on the end effector in a gravity direction decreases after the robot arm is controlled to a predetermined orientation in the state in which the end effector is holding the workpiece.
However, Nagakari discloses the controller performs the control process in a case where a force acting on the end effector in a gravity direction decreases after the robot arm is controlled to a predetermined orientation in the state in which the end effector is holding the workpiece (See at least Nagakari Paragraphs 0166-0167, the end effector places the object on the floor, which is interpreted as a predetermined orientation, and releases the object when a threshold equivalent to the weight is determined, which is interpreted as force acting in the gravity direction decreases). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Okamoto with Nagakari to release the workpiece when the force in the gravity direction decreases after the robot arm is controlled to a predetermined operation. By releasing the workpiece when the gravity decreases, the workpiece is only released when something else, such as the floor, supports the workpiece (See at least Nagakari Paragraphs 0166-0167). This would allow the robot to safely place the workpiece on a target surface, such as a floor, without damaging the workpiece from releasing it too early which would cause it to fall. 

Regarding Claim 10, Okamoto discloses the robot arm comprises a plurality of joints (See at least Okamoto Paragraph 0078, the robot has a plurality of joints) and a plurality of sensors each corresponding to one of the plurality of joints (See at least Okamoto Paragraph 0026, the joints have a joint-angle sensor; See at least Okamoto Paragraph 0055, the force sensor is arranged at the joint of the robot arm), 
wherein the plurality of sensors are each configured to output a signal corresponding to a torque acting on the corresponding one of the plurality of joints (See at least Okamoto Paragraph 0055, the force sensor is arranged at the joint of the robot arm; See at least Okamoto Paragraph 0025, the force sensor is a torque detector), and 
wherein the controller obtains information of the force in the gravity direction on a basis of the signals output from the plurality of sensors (See at least Okamoto Paragraph 0027, the force sensors detects a gravity component; See at least Okamoto Paragraphs 0032-0034, the grasp-release determining section receives results from the force sensor and forwards signals for releasing the object to the grasp-force control section).

Regarding Claim 11, Okamoto discloses the robot arm comprises a sensor configured to support the end effector and output a signal corresponding to translational forces in three axes and rotational forces about the three axes that act on the end effector (See at least Okamoto Paragraph 0055, the force sensor is interpreted as a sensor configured to support the end effector; See at least Okamoto Paragraph 0042 and Figure 2, the force sensor outputs six-dimensional vectors of the force, which is interpreted as corresponding to translational forces in three axes and rotational forces in three axes), and 
wherein the controller obtains information of the force in the gravity direction on a basis of the signal output from the sensor (See at least Okamoto Paragraph 0027, the force sensor detects a gravity component; See at least Okamoto Paragraphs 0032-0034, the grasp-release determining section receives results from the force sensor and forwards signals for releasing the object to the grasp-force control section).

Regarding Claim 17, Okamoto fails to explicitly disclose a non-transitory computer-readable recording medium storing a program for causing the computer to execute the control method according to claim 16.
However, Nagakari discloses a non-transitory computer-readable recording medium storing a program for causing the computer to execute the control method (See at least Nagakari Paragraph 0115, the storage medium is interpreted as a non-transitory computer-readable recording medium storing a program to be executed by the CPU).
 It would have been obvious to one of ordinary skill to modify the teachings disclosed in Okamoto with Nagakari to have a non-transitory computer-readable recording medium storing a program for executing the method. This would allow the controller/CPU to execute the programs so that the robot can perform the method (See at least Nagakari Paragraph 0115). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Nagakari and in further view of Overmyer (US 20190254762 A1) (Hereinafter referred to as Overmyer).

Regarding Claim 4, modified Okamoto fails to disclose in the control process, the controller controls the robot arm such that the robot arm maintains the predetermined orientation even in a case where the first torque acts on the end effector holding the workpiece.
However, Overmyer discloses the controller controls the robot arm such that the robot arm maintains the predetermined orientation even in a case where the first torque acts on the end effector holding the workpiece (See at least Overmyer Paragraph 0038, the torque applied to the end effector is countered to allow the end effector to remain at a desired position).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Okamoto with Overmyer to control the robot so that the robot arm maintains the predetermined orientation when the first torque acts on it. This would allow the robot to maintain a desired position when a torque acts on it, which would increase the safety by keeping the robot arm within a safe operating condition and improve control of the end effector (See at least Overmyer Paragraph 0038). 

Claims 5-8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Nagakari and Overmyer, and in further view of Urvoy et al (US 20210169596 A1) (Hereinafter referred to as Urvoy).

Regarding Claim 5, Okamoto discloses in the control process, the controller controls the robot arm such that the end effector rotates (See at least Okamoto Paragraphs 0026 and 0087-0088, the angles of the joints change as the end effector rotates)
Modified Okamoto fails to explicitly disclose the end effector rotates in accordance with the first torque acting on the end effector.
However, Urvoy teaches the end effector rotates in accordance with the first torque acting on the end effector (See at least Urvoy Paragraph 0124, the end effector rotates when the user applies a torque). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Okamoto with Urvoy to rotate the end effector in accordance with the first torque. This would allow a user to apply a force to the end effector to rotate it (See at least Urvoy Paragraph 0124), which increases the operability of the robot arm by allowing the user to manually move the end effector to a desired position. 

Regarding Claim 6, Okamoto discloses in the control process, the controller controls the robot arm such that a second torque applied to the end effector in a direction opposite to a rotation direction of the end effector according to the first torque increases… (See at least Okamoto Paragraph 0070, a force in the opposite direction to the external force, which is interpreted as the first torque, is applied).
Modified Okamoto fails to explicitly disclose that the end effector rotates in accordance with the first torque.
However, Urvoy teaches this limitation (See at least Urvoy Paragraph 0124, the end effector rotates when the user applies a torque). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Okamoto with Urvoy to rotate the end effector in accordance with the first torque. This would allow a user to apply a force to the end effector to rotate it (See at least Urvoy Paragraph 0124), which increases the operability of the robot arm by allowing the user to manually move the end effector to a desired position. 

Regarding Claim 7, modified Okamoto fails to disclose in the control process, the controller controls the robot arm to stop rotation of the end effector in a case where the end effector has rotated by a predetermined angle in accordance with the first torque.
However, Urvoy teaches the controller controls the robot arm to stop rotation of the end effector in a case where the end effector has rotated by a predetermined angle in accordance with the first torque (See at least Urvoy Paragraph 0124, the end effector rotates up to 5 degrees when the user applies a torque, which is interpreted as stopping the rotation when the end effector has rotated by a predetermined angle).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Okamoto with Urvoy to stop the rotation when the end effector has rotated a predetermined angle. This would allow a user to apply a force to the end effector to rotate it (See at least Urvoy Paragraph 0124), without allowing the end effector to rotate too much, which can result in a joint failing or the end effector being pushed out of a safe operating zone. This would increase the safety of the robot arm. 

Regarding Claim 8, Okamoto discloses in the control process, the controller controls the end effector to release the workpiece after the rotation of the end effector (See at least Okamoto Paragraphs 0026 and 0087-0088, when the change in the rotation angle of the joint is greater than a threshold, the object is released)…
Modified Okamoto fails to explicitly disclose that the rotation of the end effector is stopped.
However, Urvoy teaches the end effector stopping rotation at a predetermined angle (See at least Urvoy Paragraph 0124, the end effector rotates up to 5 degrees when the user applies a torque, which is interpreted as stopping the rotation when the end effector has rotated by a predetermined angle). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Okamoto with Urvoy to release the workpiece when the rotation of the end effector stops. This would increase the safety of the system by ensuring that the workpiece is only released when the end effector stops moving. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haddadin (US 20190126483 A1) teaches releasing a workpiece when a torque acting on the end effector has reached or exceeded a threshold. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./              Examiner, Art Unit 3664                                                                                                                                                                                          /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664